OPINION — AG — YOU, AS COMMISSIONER OF CHARITIES AND CORRECTIONS, AND YOUR REPRESENTATIVES HAVE THE AUTHORITY, POWER, AND DUTY UNDER 74 O.S. 1961 171 [74-171], SUPRA, ONCE YEARLY TO INSPECT AND INVESTIGATE SUCH FUNCTIONS AND OPERATIONS OF THE SUBJECT INSTITUTIONS LOCATED IN SEMINOLE COUNTY, BY WHATEVER NAME KNOWN OR HOWEVER ORGANIZED, AS RELATED TO ELEEMOSYNARY PURPOSES. WE ARE OF THE FURTHER OPINION THAT UNDER OTHER CITED STATUTES AND UPON PROPER COMPLAINT MADE THAT YOU AND YOUR REPRESENTATIVES HAVE THE AUTHORITY, POWER, AND DUTY TO INSPECT AND INVESTIGATE SUCH FUNCTIONS AND OPERATIONS OF THE SUBJECT INSTITUTIONS AS RELATED TO AN ORPHANAGE OR TO ANY OTHER FUNCTIONS SPECIFICALLY MENTIONED IN THE STATUTES. CITE: 74 O.S. 1961 179 [74-179], 74 O.S. 1961 178 [74-178], 74 O.S. 1961 177 [74-177], ARTICLE VI, SECTION 30, ARTICLE VI, SECTION 28 (HUGH COLLUM)